UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period:December 1, 2014 – November 30, 2015 Item 1: Reports to Shareholders Annual Report | November 30, 2015 Vanguard Massachusetts Tax-Exempt Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 About Your Fund’s Expenses. 36 Glossary. 38 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2015 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Massachusetts Tax-Exempt Fund 2.11% 3.93% 3.15% 0.62% 3.77% Barclays MA Municipal Bond Index 3.14 Massachusetts Municipal Debt Funds Average 2.67 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Your Fund’s Performance at a Glance November 30, 2014, Through November 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Massachusetts Tax-Exempt Fund $10.87 $10.87 $0.334 $0.067 1 Chairman’s Letter Dear Shareholder, The broad U.S. municipal bond market performed relatively well for the 12 months ended November 30, 2015—a less turbulent period for munis than some recent years. The muni market’s return of about 3% was more than 2 percentage points higher than that of the broad taxable bond market. Returns for Vanguard Massachusetts Tax-Exempt Fund also surpassed the broader market result, as well as those of its comparative standards. The fund returned 3.77% for the 12 months, exceeding the 3.14% return of its benchmark, the Barclays Massachusetts Municipal Bond Index, and the 2.67% average return of competing Massachu-setts tax-exempt funds. In contrast to the prior fiscal year, interest income, not price appreciation, was the main driver of bond funds’ returns. The fund’s capital return was 0.62% and its return from income was 3.15%. Its 30-day SEC yield dipped to 2.11% as of November 30, from 2.16% a year earlier. Please note: The fund is permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). However, as of the end of the period, it owned no such securities. Bonds managed slight gains as investors waited for the Fed Bond returns broadly were muted over the period as markets absorbed the Federal Reserve’s latest statements about the 2 timing of a potential rise in short-term interest rates. (In mid-December, after the close of the reporting period, the Fed raised its target for short-term interest rates to between 0.25% and 0.5%.) Investors seemed alternately to seek and shun safe-haven assets, depending on stock market volatility. The broad U.S. taxable bond market returned 0.97%, with income providing the gain. The yield of the 10-year Treasury note ended November at 2.22%, down from 2.25% a year earlier. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –8.29%, hindered by the dollar’s strength against many foreign currencies. Without this currency effect, results were positive. The Fed’s 0%–0.25% target for short-term rates continued to limit returns for money market funds and savings accounts. The broad U.S. stock market produced modest returns U.S. stocks traveled a rocky route on their way to returns that approached 3% for the 12 months. Most of the turmoil came in late summer; markets tumbled in August and September amid fears about the ripple effects of China’s slowing economic growth. Market Barometer Average Annual Total Returns Periods Ended November 30, 2015 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.97% 1.50% 3.09% Barclays Municipal Bond Index (Broad tax-exempt market) 3.10 2.49 4.79 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 Stocks Russell 1000 Index (Large-caps) 2.53% 16.10% 14.32% Russell 2000 Index (Small-caps) 3.51 14.92 12.02 Russell 3000 Index (Broad U.S. market) 2.58 16.00 14.13 FTSE All-World ex US Index (International) -6.43 3.85 3.41 CPI Consumer Price Index 0.50% 1.02% 1.64% 3 Stocks recovered markedly in October and stood firm in November. Central banks in Europe and Asia discussed or enacted more stimulus measures to combat weak growth and low inflation. International stocks returned about –6% as the dollar’s strength hurt results. Returns for emerging markets, which were especially affected by the concerns about China, trailed those of the developed markets of the Pacific region and Europe. Demand for munis was strong despite some headline concerns U.S. Treasury bonds establish the level of risk-free interest rates, and taxable and tax-exempt bonds trade in relation to comparable-maturity Treasury rates. (And, as I noted in my last letter, because of municipal bonds’ tax-exempt status, their interest rates typically also reflect tax rates; this relationship is dynamic.) In some recent years, the relationship between the bellwether 10-year Treasury note and its tax-exempt counterpart has undergone notable shifts. But this fiscal year, that relationship was nearly unchanged from start to finish, despite some minor moves in between. Supply and demand also play a key role in municipal bond performance. Investors digested a significant year-over-year increase in bond issuance in the first half of the fiscal year and a much smaller increase in the second half. Demand across the nation was strong not only Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Massachusetts Tax-Exempt Fund 0.16% 1.09% The fund expense ratio shown is from the prospectus dated March 26, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the fund’s expense ratio was 0.16%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Massachusetts Municipal Debt Funds. 4 from traditional buyers in higher income tax brackets but also from nontraditional buyers such as banks and insurance companies. In Massachusetts, supply also increased from a year earlier, while demand decreased. Broadly, investors looked beyond the well-publicized fiscal challenges faced by Illinois and Puerto Rico to the generally stable to improving creditworthiness of the vast majority of municipal borrowers. Municipals benefited from some of the safe-haven demand that helped Treasury bonds amid concerns about Greece and the slower growth in China. The Massachusetts Tax-Exempt Fund was helped by the favorable overall environment and investors’ continued search for the higher yields offered by longer-maturity and lower-quality bonds. The fund was also well positioned by its advisor, Vanguard Fixed Income Group. A lighter allocation to higher-rated securities (particularly those ranked AAA and AA in credit quality by major rating agencies) and overall issuer selection boosted relative returns. For more information about the advisor’s approach and the fund’s positioning during the fiscal year, please see the Advisor’s Report that follows this letter. Low costs, discipline, and research helped the fund over the decade Although the most recent fiscal year was relatively calm for the broad municipal bond market, the past decade was marked by some turmoil. We have seen a small Total Returns Ten Years Ended November 30, 2015 Average Annual Return Massachusetts Tax-Exempt Fund 4.55% Barclays MA Municipal Bond Index 4.79 Massachusetts Municipal Debt Funds Average 3.85 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 number of widely publicized bankruptcies, including Detroit’s (though that was resolved rather swiftly). And tax revenues shrank during the Great Recession and its aftermath, further straining already challenged borrowers. Through it all, the Massachusetts Tax-Exempt Fund has benefited from the expertise and experience of our team of independent credit analysts, who work closely with the entire portfolio management team. (For more on the credit team, see the insight box below.) The work of our credit analysts, combined with the competitive advantage of our low costs, has helped the fund outperform its peer group and stay ahead of its benchmark index. For the decade ended November 30, the fund’s average annual return was 4.55%, a step behind the index’s 4.79% return but ahead of the 3.85% average return of peer funds. While we are attentive to the benchmark, our most important gauge of the fund’s relative success is how it performs against its peers. Competitors generally have higher costs than Vanguard, while Credit research: A key part of Vanguard’s investment process When our funds buy a municipal bond, fund shareholders are lending money to a school district, turnpike authority, hospital, university, or other tax-exempt borrower. We expect those loans to be repaid. That’s why credit research is a pillar of our investment process and why our credit analysts work closely with our portfolio managers and traders. Our credit team conducts an objective, thorough, and independent analysis of each issuer’s overall creditworthiness. This quantitative and qualitative approach may include testing the sensitivity of projected cash flows, analyzing demographic and economic drivers, negotiating legal covenants, meeting with the issuer’s officials, and, of course, digging into financial statements. Credit analysts look to identify opportunities or problems among any bonds we own or are considering. Their informed opinions help us understand and manage risk, sidestep troubled issuers, and uncover value. Our senior municipal credit analysts average more than 23 years of industry experience and more than 10 years at Vanguard. This experience, along with stability in our team structure, helps ensure consistency in credit exposure and risk management across funds with similar objectives. 6 benchmark indexes have none, which gives the benchmarks an inevitable performance advantage. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 7, 2016 7 Advisor’s Report For the 12 months ended November 30, 2015, Vanguard Massachusetts Tax-Exempt Fund returned 3.77%. The fund surpassed its benchmark, the Barclays Massachusetts Municipal Bond Index, which returned 3.14%, and its peer group, which had an average return of 2.67%. The investment environment The fiscal year began just as the Federal Reserve wrapped up its multiyear stimulative bond-buying program. Attention then turned to when the Fed would begin to raise rates, a question that remained a focus of stock and bond investors globally throughout the period. (The Fed raised its target for short-term rates to between 0.25% and 0.5% in mid-December, after the close of the reporting period.) In the years leading up to the decision, the Fed had made clear that the timing of its first rate hike in almost a decade would depend on the overall health of the economy and on the picture for employment and inflation in particular. Those data points generally moved in the desired direction over the fiscal year. While growth in gross domestic product (GDP) almost ground to a halt in the first calendar quarter of 2015—in part because of a harsh winter and a West Coast port strike—it recovered in the second and third quarters. Job growth was generally strong. The national unemployment rate fell during the period from 5.8% to 5.0%, a level not seen since April 2008. And although inflation came under pressure from falling Yields of Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2014 2015 2 years 0.38% 0.72% 5 years 1.15 1.26 10 years 2.08 2.02 30 years 3.01 2.96 Source: Vanguard. 8 energy and import prices, it was expected to move toward the Fed’s 2% target in the medium term. The unemployment rate in Massachusetts declined from 5.5% to 4.6% over the period. Massachusetts’ economy has been growing faster than that of the United States as a whole, according to a gauge of current economic conditions published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for Massachusetts climbed about 5% between November 2014 and October 2015, while at the national level the index rose a bit less than 3%. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) Given the prominence of the higher education, health care, and technology sectors in Massachusetts, the state appears poised for continued expansion. Recent tax collections in Massachusetts exceeded forecasts. Revenue for the state fiscal year ended June 30, 2015, rose 6.7%, more than the projected 4.9%. Nevertheless, spending increases posed budgetary challenges. In January, the commonwealth announced a midyear budget gap of $768 million, about 2% of the $36.5 billion budget. The main drivers behind the shortfall were MassHealth (the state Medicaid program), social services, and snow removal costs after severe winter storms. Massachusetts closed the fiscal year 2015 gap with a variety of spending and revenue adjustments—but also suspended the planned transfer of funds to the budget stabilization fund and redirected these funds toward operations. At fiscal year-end, the budget stabilization fund balance was a modest 3% of expenditures. The fiscal year 2016 budget is balanced without drawing from the budget stabilization fund, but diverts roughly $300 million to operations that would have gone toward building up the commonwealth’s reserves. The commonwealth’s general obligation debt rating from Moody’s and Fitch remained unchanged during the year: Aa1 with a stable outlook from Moody’s and AA+ with a stable outlook from Fitch. In November, Standard & Poor’s kept its AA+ rating but changed the outlook from stable to negative, citing the commonwealth’s “decline in financial reserves over the past several years despite a prolonged period of economic expansion and generally positive revenue trends.” S&P’s adjusted outlook also reflects its expectation that fiscal year 2016 will see a further decline in reserves “from currently adequate levels.” Management of the fund At Vanguard, we strive to add value through a diversified mix of strategies—mainly duration and yield-curve positioning, credit-quality decisions, and security selection. We don’t try to hit home runs, preferring to consistently hit singles and doubles. Risk management is key in our investment 9 processes. And we collaborate closely with Vanguard’s experienced team of credit analysts. They perform an objective, thorough, and independent analysis of the overall creditworthiness of every issuer whose bonds we own or consider buying. We made no significant shifts during the period in the fund’s portfolio strategy or positioning. In a relatively range-bound environment for bond yields and credit spreads, we believed that picking up additional yield would boost outperformance. To do this, we started and ended with a tilt toward lower-quality and longer-dated bonds compared with the credit and maturity profiles of the fund’s benchmark. This strategy, which served us well for the fund’s fiscal year, was part of our defensive posture while awaiting the Fed’s first move, as longer-dated bond yields are influenced more by inflation expectations than they are by short-term borrowing costs. We added value by holding premium callable bonds. Because these bonds may be redeemed before maturity, exposing investors to reinvestment risk, they offer attractive yields and favorable total return potential across many interest rate scenarios. We have favored revenue bonds over general obligation bonds for their more identifiable cash-flow streams to service debt. A look ahead Although the U.S. economy’s growth slowed in the third calendar quarter, we believe that it’s on track to average about 2.5% or a bit higher in 2016. Inflation should continue to be tempered by oil prices, which seem to have settled into a range far below their summer 2014 peak. The monetary-tightening cycle that the Fed initiated just after the close of the period is likely to be very slow and gradual. Moreover, it may well end at a level below the historical average, given the moderate pace of U.S. economic growth, fragile growth abroad, and the modest outlook for inflation. These expectations are already largely built into bond prices. Apart from Fed policy, which should help lift money market yields, interest rates are likely to remain range-bound. We expect their floor to be set, at least in part, by the strength of the U.S. economy. The cap will be determined by global conditions, including the relative strength of the dollar, slower growth overseas, and foreign central bank policies—all of which have driven down bond yields abroad. As interest rates fell in recent years, we captured many opportunities for price appreciation. We don’t see much scope for credit spreads to tighten significantly, nor do we expect them to widen back out. Given the macroeconomic environment and current valuations for muni and taxable 10 bonds, we expect to keep seeking to add value through duration and maturity positioning, credit-quality profiles, and security selection. Because market volatility may increase as interest rates move higher, we will continue to hold above-average levels of liquidity that will give us the “dry powder” to take advantage of any dislocations in pricing. And as always, our experienced team of portfolio managers, traders, and credit analysts will continue to seek out opportunities to add to the fund’s performance, whatever the markets may bring. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Marlin G. Brown, Portfolio Manager Vanguard Fixed Income Group December 17, 2015 11 Massachusetts Tax-Exempt Fund Fund Profile As of November 30, 2015 Financial Attributes Barclays MA Barclays Municipal Municipal Bond Bond Fund Index Index Number of Bonds 324 1,599 47,840 Yield to Maturity (before expenses) 2.2% 2.0% 2.2% Average Coupon 4.7% 4.9% 4.8% Average Duration 6.3 years 6.6 years 6.4 years Average Stated Maturity 16.6 years 13.1 years 13.1 years Ticker Symbol VMATX — — Expense Ratio 1 0.16% — — 30-Day SEC Yield 2.11% — — Short-Term Reserves 5.0% — — Volatility Measures Barclays MA Barclays Municipal Municipal Bond Index Bond Index R-Squared 0.99 0.99 Beta 1.20 1.20 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Stated Maturity (% of portfolio) Under 1 Year 5.1% 1 - 3 Years 5.3 3 - 5 Years 3.3 5 - 10 Years 9.2 10 - 20 Years 39.2 20 - 30 Years 35.7 Over 30 Years 2.2 Distribution by Credit Quality (% of portfolio) AAA 12.5% AA 65.2 A 13.4 BBB 8.4 Not Rated 0.5 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratio shown is from the prospectus dated March 26, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the expense ratio was 0.16%. 12 Massachusetts Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2005, Through November 30, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Massachusetts Tax-Exempt Fund 3.77% 4.88% 4.55% $15,609 ••••• Barclays MA Municipal Bond Index 3.14 4.56 4.79 15,967 – Massachusetts Municipal Debt Funds Average 2.67 4.34 3.85 14,588 Barclays Municipal Bond Index 3.10 4.79 4.73 15,878 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 13 Massachusetts Tax-Exempt Fund Fiscal-Year Total Returns (%): November 30, 2005, Through November 30, 2015 Barclays MA Municipal Bond Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2006 4.38% 2.16% 6.54% 6.13% 2007 4.18 -2.03 2.15 3.27 2008 4.00 -6.72 -2.72 -1.30 2009 4.42 7.94 12.36 13.60 2010 3.80 -0.39 3.41 3.96 2011 3.76 2.56 6.32 6.41 2012 3.49 6.92 10.41 9.57 2013 3.02 -7.73 -4.71 -3.52 2014 3.48 5.84 9.32 7.72 2015 3.15 0.62 3.77 3.14 Average Annual Total Returns: Periods Ended September 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Massachusetts Tax-Exempt Fund 12/9/1998 3.58% 4.11% 3.78% 0.65% 4.43% 14 Massachusetts Tax-Exempt Fund Financial Statements Statement of Net Assets As of November 30, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.4%) Massachusetts (98.6%) Boston MA GO 5.000% 2/1/24 2,345 2,794 Boston MA GO 5.000% 3/1/24 3,000 3,640 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,174 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,900 Boston MA Water & Sewer Commission Revenue 5.000% 5/1/19 (Prere.) 3,725 4,216 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/20 1,550 1,833 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,126 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 750 871 Braintree MA GO 5.000% 5/15/19 (Prere.) 4,000 4,532 Braintree MA GO 5.000% 5/15/26 2,300 2,887 Cambridge MA GO 5.000% 1/1/23 850 1,014 Cambridge MA GO 4.000% 1/1/26 1,600 1,845 Cambridge MA GO 4.000% 1/1/27 1,000 1,142 Essex MA North Shore Agricultural & Technical School District GO 4.000% 6/1/39 2,810 2,920 Holyoke MA GO 5.000% 9/1/30 1,690 1,972 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/31 2,285 2,931 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/41 5,000 5,744 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 81 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/18 (Prere.) 5,215 5,789 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,286 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,554 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/23 4,000 4,893 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/23 2,825 3,508 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,594 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/27 5,000 6,285 15 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7
